Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (JP 2000/075600 A, published 14 Mar. 2000, hereinafter Yamamoto).
Regarding claims 1-3, and 7, Yamamoto teaches a charging (conductive) roll comprising an innermost roll with a rubber composition comprising an ethylene-propylene-diene copolymer (ethylene-propylene-diene rubber) with a Mooney viscosity (at 100⁰C, ML1+4) of 5 to 25 and a high molecular weight compound having a double bond (diene rubber) (Abstract, claim 1, paragraphs 0004 and 0020, and Item 22 in Figure 1, see original Japanese patent document, reproduced below).  Yamamoto teaches the EPDM is 60-95 wt.% of the total rubber (paragraph 0022).  Yamamoto teaches his composition comprises 1 – 20 parts carbon black (paragraphs 0025 and 0027).  

    PNG
    media_image1.png
    718
    564
    media_image1.png
    Greyscale

prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of ethylene-propylene-diene rubber and carbon black and the Mooney viscosity of the ethylene-propylene-diene rubber from the overlapping portion of the ranges taught by Yamamoto because overlapping ranges have been held to be prima facie obviousness.
In light of the overlap between the claimed rubber composition and that disclosed by Yamamoto, it would have been obvious to one of ordinary skill in the art to use a rubber composition that is both disclosed by Yamamoto and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claims 4, 8, and 9, Yamamoto teaches the elements of claims 1-3, and Yamamoto teaches high molecular weight compound having a double bond (diene rubber) is acrylonitrile-butadiene rubber or styrene-butadiene rubber (paragraph 0020).
Regarding claims 5 and 10-12, Yamamoto teaches the elements of claims 1-4, and Yamamoto teaches that the innermost layer (formed from his rubber composition) has a thickness of 2-5 mm, whereas intermediate layer 23 and outermost layer 24 have thicknesses of 60-500 [Symbol font/0x6D]m and 3 to 30 [Symbol font/0x6D]m, respectively (paragraph 0034), thus Yamamoto’s innermost layer 24 is the main body of his conductive roll.
.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marui et al. (US Patent Application 2016/0077463 A1, published 17 Mar. 2016, hereinafter Marui).
Regarding claims 1-4 and 7-9, Marui teaches an electrically conductive rubber composition for a developing roller (Abstract and Figure, reproduced below).  Marui teaches that his rubber composition comprises 10 to 70 parts of ethylene-propylene-diene rubber (EPDM) based on 100 parts of the overall rubber component and either acrylonitrile butadiene rubber or styrene butadiene rubber (paragraph 0027).  Marui teaches the EPDM has a Mooney viscosity (at 100⁰C, ML1+4) of not greater than 50 (paragraph 0033).  Marui teaches his rubber composition comprises 25 to 35 parts of carbon black (paragraph 0060).  Marui teaches his invention provides a developing roller (Item 1) formed from his electrically conductive rubber composition (paragraph 0024).


    PNG
    media_image2.png
    583
    728
    media_image2.png
    Greyscale


It is apparent, however, that the instantly claimed amount of carbon black and that taught by Marui are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of carbon black disclosed by Marui and the amount of carbon black disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of carbon black less than 30 parts, it therefore would have been obvious to one of ordinary skill in the art that the amount of carbon black disclosed in the present claims is but an obvious variant of the amount of carbon black disclosed in Marui, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In light of the overlap between the claimed rubber composition and that disclosed by Marui, it would have been obvious to one of ordinary skill in the art to use a rubber composition that is both disclosed by Marui and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claims 5 and 10-12, Marui teaches the elements of claims 1-4, and Marui teaches his rubber composition is usable for the production of a more flexible developing roller (paragraph 0022).  Marui teaches that the developing roller (Item 1) includes a tubular body formed from his electrically conductive rubber composition (paragraph 0096), thus his rubber composition is used to form the main body of the conductive roller (Figure, see above), given that the only other components are the shaft (Item 3) and an oxide coating (Item 5) on the roller (paragraphs 0095-0099).
Regarding claim 6, Marui teaches the elements of claim 5, and Marui teaches that in the developing step of an electrophotographic process a developing roller is used for developing the electrostatic latent image formed on the surface of the photoreceptor body into the toner image (paragraphs 0002 and 0007), and his rubber composition is used to make a more flexible developing roller (paragraph 0022).

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima (US Patent Application 2015/0316869 A1, published 05 Nov. 2015, hereinafter Tajima) in view of Yamamoto et al. (JP 2000/075600 A, published 14 Mar. 2000, hereinafter Yamamoto).
Regarding claims 1-4 and 7-9, Tajima teaches a semiconductive roller comprising a rubber composition containing acrylonitrile-butadiene rubber (NBR) and ethylene-propylene-diene rubber (EPDM) in a mass ratio of 70:30 to 30:70 and carbon black (Abstract, paragraphs 0017 and 0057, and Figure, reproduced below).  Thus, the amount of EPDM is 30 to 70 parts to 100 parts of the total amount of rubber.  Tajima teaches the amount of the SAF carbon black is 22.5 to 32.5 parts base on 100 parts of rubber (paragraph 0057).


    PNG
    media_image3.png
    645
    716
    media_image3.png
    Greyscale

Tajima does not disclose the Mooney viscosity of his EPDM.
Yamamoto teaches a rubber-carbon black composition for a conductive roller in which the EPDM has a Mooney viscosity of 5 to 25 (at 100⁰C, ML1+4) (paragraph 0018).

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of ethylene-propylene-diene rubber and carbon black and the Mooney viscosity of the ethylene-propylene-diene rubber from the overlapping portion of the ranges taught by Tajima in view of Yamamoto because overlapping ranges have been held to be prima facie obviousness.
Regarding claims 5 and 10-12, Tajima in view of Yamamoto teaches the elements of claims 1-4, and Tajima teaches his rubber composition is usable for the production of a developing roller (paragraph 0001).  Tajima teaches that the developing roller (Item 1) includes a tubular body formed from his electrically conductive rubber composition (paragraph 0083), 
Regarding claim 6, Tajima in view of Yamamoto teaches the elements of claim 5, and Tajima teaches using rollers produced using his rubber composition in a toner cartridge including a photoreceptor body and using these components to produce electrophotographic images in a color laser printer (paragraphs 0122-0123 and claim 5).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787